Citation Nr: 1341234	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  09-48 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for Kienbock's disease of the right wrist, on appeal from an initial grant of service connection.  

2.  Entitlement to an effective date earlier than September 21, 2009, for the granting of a total disability evaluation based on individual unemployability due to the appellant's service-connected disabilities (TDIU).  

3.  Entitlement to an effective date earlier than September 21, 2009, for the granting of a 60 percent disability evaluation for a left wrist disability.  

4.  Entitlement to an effective date earlier than September 21, 2009, for the granting of special monthly compensation for the loss of use of the left hand.  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Esquire


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service from January 1972 to January 1975, and from September 1985 to July 1991, with intervening periods of active-duty-for-training and inactive-duty-for-training with the Nevada Army National Guard.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, from rating decisions of August 2009, January 2012, and April 2012, of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In February 2013, the Board issued a Decision/Remand that granted the appellant's claim for an increased evaluation for his service-connected depression but denied his request for an earlier effective date for the granting of a 30 percent disability rating also for depression.  The issues involving the right and left wrists, along with the effective date for the granting of a TDIU and special monthly compensation were REMANDED to the RO.  The claim has since been returned to the Board for review.  

Regrettably, the appeal is once again REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

As reported above, in February 2013, the Board remanded the appellant's claim to the RO for the purpose of obtaining additional evidence.  To ensure that VA had met its duty to assist the claimant in developing the facts pertinent to the claims and to ensure full compliance with due process requirements, the RO was asked with to contact the appellant and afford him the opportunity to identify any relevant medical records, particularly from a Dr. Steve Smith of Norfolk, Nebraska.  

The RO was further instructed that, if after making reasonable efforts to obtain named records, they were unable to secure them, they must inform the appellant and his private attorney of this fact.

In this case, mail added to the file indicates that the letter sent to the appellant was returned as undeliverable.  Although a copy of the notice letter had been copied to the Veteran's attorney, the Board finds that, in the interests of fairness, that individual should be directly contacted in an attempt to determine the Veteran's present address.

Additionally, the Board would note that in 2002, the appellant entered into an attorney-client relationship with Antonio E. Bendezu, attorney at law, of the Veterans Advocacy Group in Lincoln, Nebraska.  Said relationship existed until November of 2008 when the appellant named Calvin Hansen, attorney at law, also of the Veterans Advocacy Group as his new representative.  The record reveals that when the Board created its Decision/Remand of February 2013, the Board listed Mr. Hansen as the representative of record.  Regrettably, the administrative section of the Board in charge of dispatching actions of the Board sent a copy of the Board's February 2013 action to Mr. Bendezu and not Mr. Hansen.  A further review has revealed that Mr. Bendezu is no longer associated with the Veterans Advocacy Group and instead now practices law in Laramie, Wyoming.  Additionally, in February 2013 the Board's administrative action contacted Mr. Bendezu and informed him that the appellant's claim was once again before the Board for review.  Mr. Hansen did not receive said notification.  As such, it is questionable as to whether Mr. Hansen, the representative in charge of submitting argument in support of the claim, has been provided with a complete picture of the processing of the claim and the evidence that has been used in making a determination on the appellant's claim.  

In order to comply with due process of law, the appellant's representative must be provided the opportunity to review the record and offer written argument on the appellant's behalf.  See generally 38 C.F.R. § 20.600 (2013).  Moreover, the appellant must be afforded the full right to representation in all stages of an appeal.  Under the circumstances of this case, the Board believes that the appellant's accredited and designated representative, Mr. Calvin Hansen, has not been provided the opportunity to properly represent the appellant in accordance with 38 C.F.R. § 20.600 (2013) nor has he been provided with all of the documents needed to process the appellant's appeal.  Therefore, the claim must also be returned to the RO so that the RO may forward to Mr. Hansen, of the Veterans Advocacy Group, all appropriate documents that have been generated since the Board's February 2013 Decision/Remand including the Board's action and the Board's notification letter of November 8, 2013.  To do otherwise would be extremely prejudicial to the appellant and would deprive Mr. Hansen of a complete picture of the appellant's appeal along with the opportunity to provide argument in support of the appellant's claim. 

Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims and to ensure full compliance with due process requirements, the case is REMANDED to the RO for the following development: 

1.  The RO must reissue all documents sent to the appellant's former attorney, Mr. Antonio E. Bendezu, that should have been sent to Mr. Calvin Hansen.  This includes a copy of the Board's Decision/Remand of February 2013, the Board's notification letter of November 2013, and a copy of this action.  Copies of all correspondence and the transmittal letter should be included in the claims folder for review.  Mr. Hansen should also be asked to provide any current contact information he has regarding the appellant, to include a current mailing address.

2.  The RO will review the record and the actions that have occurred since the Board issued its Decision/Remand in February 2013.  Upon completion of that review, if the RO is able to determine a current mailing address for the appellant, then send him a letter informing he and his representative:  (a) of the identity of the records that the VA was unable to obtain; (b) an explanation of the efforts VA made to obtain the records; (c) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the appellant submits records VA was unable to obtain; and, (d) a notice that the appellant is ultimately responsible for providing the evidence.  If an address cannot be obtained for the appellant, the correspondence must still be sent to the attorney.  Such action will ensure that the VA's duty to assist the appellant in accordance with the tenets of 38 C.F.R. § 3.159(e) (2013) have been accomplished and performed.  A copy of the correspondence prepared in response to this action should be included in the claims folder for review.  

3.  Following completion of the foregoing, the RO must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2013); see also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO should conduct any additional development deemed warranted and readjudicate the issues noted on the title page of this decision.  If the benefits sought on appeal remain denied, the appellant and his private attorney, Mr. Calvin Hansen, should be provided an SSOC regarding the issues now on appeal.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


